Summary Order

Defendant Kevin Brown appeals from his conviction in the United States District Court for the Southern District of New York (Baer, J.) for failing to register as a sex offender in his new state of residence in violation of 42 U.S.C. §§ 14072(g)(3) and (i)(l). We assume the parties’ familiarity with the factual and procedural history of this case, as well as the issues raised on appeal.
Before pleading guilty, Brown sought to dismiss the indictment, inter alia, on the grounds that 42 U.S.C. § 14072 exceeds Congress’s authority under the Commerce Clause. The district court denied that motion, and Brown now appeals that decision.
Brown, however, has waived his right to challenge the statute. As we concluded in United States v. Lasaga, 328 F.3d 61, 63 (2d Cir.2003), “[a] defendant who pleads guilty unconditionally admits all elements of the formal charge and, in the absence of court-approved reservation of issues for appeal, waives all challenges to prosecution except those going to the court’s jurisdiction.” Because Brown’s Commerce Clause challenge is not jurisdictional, and because he did not obtain a court-approved reservation of the right to appeal, we conclude that his challenge is waived. See id. (denying review because “defendant did not reserve the right to appeal, and his Commerce Clause attack is non-jurisdictional in nature”).
For the foregoing reasons, we AFFIRM the judgment of the district court.